Title: From Alexander Hamilton to Thomas Willing, [31 April 10–May 1793]
From: Hamilton, Alexander
To: Willing, Thomas


[Philadelphia, April 10–May 31, 1793]
DSir
You will receive with this the Draft of an agreement for the loan heretofore arranged—which if approved I request may be made out into duplicates indented so as to correspond with each other.
You will observe an option to the UStates as to the time of receiving. I understood that this would not be agreeable; but as it has not been formaly objected to it is proper for me to insert it. Should it appear objectionable, it may be struck out—but in this case I shall wish for my justification a line expressive of the objection. I understood it to be that it was not deemed consistent with a due regard to the interest of the Bank to leave the periods of receiving the interest of the money optional as the Bank must in such case hold funds on hand ready to be advanced for an unknown & indefinite term for which it would receive no consideration.
With respect & esteem   I am Dr sir   Your obed ser
A. Hamilton
It is proper the instrument should be executed to day.
Thomas Willing Esq
